Order dismissing the complaint as against defendant Louis H. Pink, Superintendent of Insurance, as rehabilitator of Bond and Mortgage Guarantee Company, awarding judgment to that effect and directing the cancellation of the notice of pendency of action filed herein, affirmed, with ten dollars costs and disbursements. No opinion. Plaintiff, if so advised, may serve an amended complaint within ten days from the entry of the order hereon. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.